FILED
                             NOT FOR PUBLICATION                            JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABRIEL NAVA GARCIA,                              No. 10-70546

               Petitioner,                        Agency No. A070-783-976

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Gabriel Nava Garcia, a native and citizen of Guatemala, petitions pro se for

review of a Board of Immigration Appeals order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         The Board did not abuse its discretion in denying Garcia’s motion to reopen

because it was untimely and because it did not establish prima facie eligibility for

relief. See 8 C.F.R. § 1003.2(c) (setting forth 90-day period for filing motion to

reopen).

         We dismiss for lack of jurisdiction Garcia’s challenge to the Board’s refusal

to reopen proceedings sua sponte. Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   10-70546